DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        IRINA BAUMGERTNER,
                              Appellant,

                                     v.

                               ASAD GILANI,
                                 Appellee.

                               No. 4D21-2241

                           [February 17, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Giuseppina Miranda, Judge; L.T. Case No. COCE19-
025548.

   Andre G. Raikhelson of Law Offices of Andre G. Raikhelson, Boca
Raton, for appellant.

   Neil Rose, Hollywood, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.